Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 20, 2021                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  160469-71                                                                                                   Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 160469-71
                                                                     COA: 342394, 342395, 342396
                                                                     Macomb CC: 2017-000447-FC,
                                                                                 2017-001859-FC,
                                                                                 2017-001865-FC
  ANTHONY JOSEPH VEACH,
           Defendant-Appellant.

  _____________________________________/

          By order of September 30, 2020, the prosecuting attorney was directed to answer
  the application for leave to appeal the October 15, 2019 judgment of the Court of Appeals.
  On order of the Court, the answer having been received and, it appearing to this Court that
  the case of People v Davis (Docket No. 161396) is pending on appeal before this Court and
  that the decision in that case may resolve an issue raised in the present application for leave
  to appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 20, 2021
          a0113
                                                                                Clerk